DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Application Data Sheet
The Application Data Sheet filed on 06 October 2020 does not properly list the Domestic Benefit/National Stage Information.  Guidance for completing an Application Data Sheet can be found here:  https://www.uspto.gov/patents/apply/forms/important-information-completing-application-data-sheet-ads.  This guidance states:
For the first benefit claim being listed, leave the box underneath “Application Number” blank. Leaving the box underneath “Application Number” blank will signify “This Application is a.” Benefit claims must be listed in reverse chronological order (i.e., newest application to oldest). Examples of how to properly set forth benefit claims in an ADS can be found here: https://www.uspto.gov/sites/default/files/documents/ads_hints_march2017.pdf
It appears that since the application number for the first benefit claim is not blank the remaining benefit information has not been processed.  The applicant is requested to resubmit the Application Data Sheet with the corrected information.
An ADS that is filed after the submission of the application, even where no ADS was filed previously, must identify the information being added or deleted, with underlining for additions, and strike-through or brackets for deletions.  For applications filed on/after September 16, 2012, a Corrected Web-based ADS that will generate the required markings is available in EFS-Web for customers who have a verified USPTO.gov account to file follow-on correspondence.  See https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 06 October 2020 has been considered.  On the IDS there is a column for "Name of Patentee or Applicant of cited Document".  For older U.S. patents and U.S. pre-grant publications the patentee and applicant are the same.  For more recent U.S. patents and U.S. pre-grant the applicant can be different than the patentee and can include a company, organization, university, etc.  Note that the IDS has been updated to correct the Name of Patentee or Applicant of cited Document for the older references.  It is requested that any further IDSs, including IDSs submitted for continuation, division, or continuation-in-part application have the correct Name of Patentee or Applicant of cited Document.
Claim Objections
Claims 15-17 and 26 are objected to because of the following informality.  Claims 15-17 use the notation ".sub." or ".sub." instead of using the correct subscript/superscript notation.  Claim 26 has the number 15 before the phrase "mechanical signal".  Appropriate correction is required.
Double Patenting
Claims 1 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 77, respectively, of United States Patent 10,132,794.  Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 fully anticipates patented claim 2.  The phrases "is suspected of containing" and "directly condensing a vapor on the plate or the plates" are features of the sample and does not structurally change the claimed device for collecting and analyzing.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
Claims 22-31 are allowed.  Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the prior art teaches various vapor collection devices. The prior art does not appear to teach or suggest the combination of collection plate/cover plate that are moveable relative to each other from an open collecting position and a subsequent closed position (using spacers) and where a vapor condensate sample is in contact with both plates. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856